Opinion by
Woodside, J.,
These are other appeals by the Commonwealth, each from an order entered by Judge Shettig for the Court *419of Common Pleas of Cambria County reversing tbe order of the Secretary of Revenue suspending an operator’s license. The court below was of the opinion that the radar warning signs did not meet the requirements of The Vehicle Code of April 29, 1959, P. L. 58, §1002-(d.l), 75 P.S. §1002 (d.1), as amended. For the reasons set forth in Fornwalt Motor Vehicle Operator License Case, 203 Pa. Superior Ct. 411, 202 A. 2d 1152 (1964), the court below erred.
Orders reversed.